Holmes, J.,
dissenting. I must emphatically dissent from the judgment of the majority, for the reasons stated in my original majority opinion in this case, Cincinnati Ins. Co. v. Phillips (1989), 44 Ohio St. 3d 163, 541 N.E. 2d 1050. The plain and ordinary meaning of the split liability limits of this policy limits coverage to “the number of persons injured in any one accident, and not * * * the number of maintainable causes of action or number of persons incurring damage as a result of the injuries to the persons actually in the accident.” (Emphasis added.) Id. at 166, 541 N.E. 2d at 1053.
I feel certain that the bench and bar of this state will be disturbed at this turnaround. The plurality’s reliance on Wood v. Shepard (1988), 38 Ohio St. 3d 86, 526 N.E. 2d 1089, is totally misplaced as seen in Hill v. Allstate Ins. Co. (1990), 50 Ohio St. 3d 243, 246, 553 N.E. 2d 658, 661, and in Justice Brown’s concurrence in this case.
One overriding principle is readily gleaned from our recent decisions except for Wood: “An automobile liability insurance provision that limits coverage for all damages arising out of bodily injury, including death, sustained by one person to a single limit of liability is a valid restriction.” (Emphasis added.) Burris v. Grange Mut. Cos. (1989), 46 Ohio St. 3d 84, 545 N.E. 2d 83, paragraph one of the syllabus. The principle that limits on insurance for claims arising from bodily injury can be made, if such limits are plain and unambiguous, is established law in this state, regardless of whether such limits are found in the liability provisions or the uninsured-underinsured provisions of an automobile policy, and notwithstanding the syllabus in Wood, supra, and today’s plurality opinion. Dues v. Hodge (1988), 36 Ohio St. 3d 46, 521 N.E. 2d 789; Tomlinson v. Skolnik (1989), 44 Ohio St. 3d 11, 540 N.E. 2d 716; Cincinnati Ins. Co., supra, at 167, 541 N.E. 2d at 1054 (H. Brown, J., concurring); Burris, supra; Hill, supra, at 246, 553 N.E. 2d at 661-662. The statute clearly permits appellee to contract in this fashion. See Tomlinson, supra, paragraph one of the syllabus.
The plain and unambiguous split liability limit within the policy herein, which limit is identical to that found within the policy at issue in Tomlinson, supra, compels the conclusion reached by a majority of this court on August 2, 1989. I thus dissent from the judgment reached upon rehearing in this case today.
Moyer, C.J., and Wright, J., concur in the foregoing dissenting opinion.